DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 20 January 2020. Claim(s) 1-17 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 20 January 2020 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:  
(A) At line 2: 60 is suggested to have a degree symbol. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-5 and 7-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(A)	Regarding Claim(s) 4:
(i)	Claim(s) 4 recite(s) “an angle.” Thus, claim(s) 4 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, claim 3, from which claim 4 depends, recites “an angle” and it is unclear if the angle of claim 4 is the same angle or a different angle as the one of claim 3. The most relevant portion of the specification, found by the Office, at the figures discloses a single angle phi. However, claims 3 and 4 both introduce “an angle.” Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting at least one angle to be pertinent to the relevant claim limitation(s).

(ii)	Claim(s) 4 recite(s) “in particular in a range…” Therefore, the claim(s) is/are rendered indefinite because it is unclear whether the limitation(s) 

(B)	Regarding Claim(s) 5:
Claim(s) 5 recite(s) “an angle.” Thus, claim(s) 5 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, claim 3, from which claim 5 depends, recites “an angle” and it is unclear if the angle of claim 5 is the same angle or a different angle as the one of claim 3. The most relevant portion of the specification, found by the Office, at the figures discloses a single angle phi. However, claims 3 and 5 both introduce “an angle.” Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting at least one angle to be pertinent to the relevant claim limitation(s).

(C)	Regarding Claim(s) 7:
(i)	Claim(s) 7 recite(s) “a buildup angle.” Thus, claim(s) 7 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. 

(ii)	Claim(s) 7 recite(s) “in particular in a range…” Therefore, the claim(s) is/are rendered indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting an angle in the range from 15˚ to 60˚ to be pertinent to the relevant claim limitation(s).

(C)	Regarding Claim(s) 8:
Claim(s) 8 recite(s) “a buildup angle.” Thus, claim(s) 8 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, claim 6, from 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 2014/0216042 to Hanson (hereinafter “HANSON”) in view of United States Patent No. 7,464,554 to Cheung et al. (hereinafter “CHEUNG”) and further in view of United States Patent Application Publication No. 2020/0130101 to Jones et al. (hereinafter “JONES”).

(A) Regarding Claim 1:
	HANSON teaches:
An engine component (22), having at least one cooling duct (30), which 
extends from an inlet opening on a first side of the engine component to an outlet opening on a second side of the engine component through the engine component (Fig. 3), wherein fluid flowing into the cooling duct along an inflow direction at the inlet opening can flow out along an outflow direction at the outlet opening (i.e. the cooling holes 30 are linear).
However, the difference between HANSON and the claimed invention is that HANSON does not explicitly teach the cooling duct has a first, outer duct wall, which lies in the direction of the inflow direction, and a second, inner duct wall, which lies opposite the first, outer duct wall in a cross- sectional view through the engine component and in a direction of view transverse to the inflow and outflow direction.
	CHEUNG teaches:
Combustor panels have cooling passages (212, Fig. 5) that have a circuitous design (i.e. “C-shaped”) such that the cooling passages have a first, outer duct wall (i.e. the left side of the figure), which lies in the direction of the inflow direction, and a second, inner duct wall (i.e. the right side of the figure), which 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling holes of HANSON by forming the as “C shaped” rather than linear, as taught by CHEUNG, in order to provide lower discharge coefficient, enhanced surface areas for heat transfer, and promote flow features, patterns, and turbulence that enable higher convective heat transfer within the passage (column 4, lines 37-42 and 52-54).
HANSON, as modified by CHEUNG, further teaches:
The engine component (HANSON, 22) is made by additive manufacturing (HANSON paragraph 0005).
	However, the difference between modified HANSON and the claimed invention is that modified HANSON does not explicitly teach the second, inner duct wall has a recess relative to the first, outer duct wall in a region of the cooling duct situated between the inlet opening and the outlet opening, said recess being of V-shaped design in a cross-sectional view through the cooling duct and in a direction of view along a direction of extent of the cooling duct.
JONES teaches:
A cooling passage has a portion (270, Figs. 4 and 6) with an inner duct wall having a recess (276) relative to an outer duct wall said recess being of V-shaped design in a cross-sectional view through the cooling duct and in a direction of view along a direction of extent of the cooling duct.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the modified cooling passage of HANSON by including a V-shaped recess at the inner wall, as taught by JONES, in order to provide a self-supporting top surface for the 

	(B) Regarding Claim 2:
		HANSON as modified by CHEUNG and JONES further teaches:
The at least one cooling duct (HANSON 30; CHEUNG 212) deflects a fluid flowing in at the inlet opening in a deflecting region along its length in such a way to the outlet opening that the fluid flows out along the outflow direction at the outlet opening with a direction component which is opposite to a direction component of the inflow direction along which the fluid flows into the cooling duct at the inlet opening (see CHEUNG Fig. 5 angles theta.sub.1 and theta.sub.2), and
the second, inner duct wall has the recess (JONES, 276, Fig. 6) relative to the first, outer duct wall in the deflecting region of the cooling duct situated between the inlet opening and the outlet opening (JONES Fig. 4), said recess being of V-shaped design in a cross-sectional view through the cooling duct and in a direction of view along a direction of extent of the cooling duct.
	
(C) Regarding Claim 3:
		HANSON as modified by CHEUNG and JONES further teaches:
Two wall portions of the second, inner duct wall, which define two legs of the V-shaped recess (JONES, 276, Fig. 6) in the cross- sectional view through the cooling duct, enclose between them an angle which is greater than or equal to 60˚ (JONES paragraph 0039: the self-supporting top surface portion 272 aligned no greater than 45˚ from the build direction).
		NOTE ON PRIOR ART INTERPRETATION:
Considering the angle with the build direction as 45˚ results in the angle between each leg of the recess and an imaginary build line bisecting the recess at the apex to be 90˚ - 45˚ = 45˚. Thus, the angle between both legs of the recess is 45˚ + 45˚ = 90˚.

(D) Regarding Claim 4:
		HANSON as modified by CHEUNG and JONES further teaches:
The two wall portions of the second, inner duct wall enclose between them an angle in a range of from 60˚ to 150˚ (JONES, 276, Fig. 6 and paragraph 0039: the self-supporting top surface portion 272 aligned no greater than 45˚ from the build direction).
NOTE ON PRIOR ART INTERPRETATION:
Considering the angle with the build direction as 45˚ results in the angle between each leg of the recess and an imaginary build line bisecting the recess at the apex to be 90˚ - 45˚ = 45˚. Thus, the angle between both legs of the recess is 45˚ + 45˚ = 90˚.


(E) Regarding Claim 5:
		HANSON as modified by CHEUNG and JONES further teaches:
The two wall portions of the second, inner duct wall enclose between them an angle of 90˚ (JONES, 276, Fig. 6 and paragraph 0039: the self-supporting top surface portion 272 aligned no greater than 45˚ from the build direction).
NOTE ON PRIOR ART INTERPRETATION:
Considering the angle with the build direction as 45˚ results in the angle between each leg of the recess and an imaginary build line bisecting the recess at the apex to be 90˚ - 45˚ = 45˚. Thus, the angle between both legs of the recess is 45˚ + 45˚ = 90˚.

(F) Regarding Claim 6:
		HANSON as modified by CHEUNG and JONES further teaches:
In the cross-sectional view through the cooling duct, two wall portions of the second, inner duct wall each define one of two legs of the V-shaped recess (JONES, 276 Fig. 6), said legs enclosing between them an angle, and, in the cross-sectional view through the cooling duct at least one of the two wall portions (JONES 272) extends at a buildup angle greater than or equal to 15˚ to a centerline of the cooling duct, with respect to which a base flow cross section of the cooling duct, which does not have the recess, is formed in mirror symmetry in the region having the recess (JONES paragraph 0039: the self-supporting top surface portion 272 aligned no greater than 45˚ from the build direction).

(G) Regarding Claim 7:
		HANSON as modified by CHEUNG and JONES further teaches:
At least one of the two wall portions (JONES, 272, Fig. 6) extends at a buildup angle in a range of from 15˚ to 60˚ (JONES paragraph 0039: the self-supporting top surface portion 272 aligned no greater than 45˚ from the build direction).

(H) Regarding Claim 8:
		HANSON as modified by CHEUNG and JONES further teaches:


(I) Regarding Claim 9:
		HANSON as modified by CHEUNG and JONES further teaches:
The base flow cross section of the cooling duct is circular, oval or rectangular in the region having the recess (JONES Figs. 4, 6 and paragraph 0039).

(J) Regarding Claim 10:
		HANSON as modified by CHEUNG and JONES further teaches:
In each case based on a mathematically positive direction of rotation, in the cross-sectional view through the engine component and in a direction of view transverse to the inflow and outflow directions, the inflow direction extends at an angle (CHEUNG Fig. 5, theta.sub.1) greater than or equal to 70˚ to a boundary (CHEUNG column 4, lines 57-58), bounding the inlet opening, of the first side of the engine component, and a boundary, bounding the outlet opening, of the second side of the engine component extends at an angle (CHEUNG, Fig. 5, theta.sub.2) greater than or equal to 70˚ to the outflow direction (CHEUNG column 4, lines 57-58).

(K) Regarding Claim 11:
		HANSON as modified by CHEUNG and JONES further teaches:
The engine component (HANSON, 22, Fig. 1) is formed by a combustion chamber shingle.

(L) Regarding Claim 12:
		HANSON teaches:
A method for the additive manufacture of an engine component (22) having at least one cooling duct, wherein the engine component is built up in layers in a buildup direction (paragraph 0005) with a cooling duct (30) which 
extends from an inlet opening on a first side of the engine component to an outlet opening on a second side of the engine component through the engine component (Fig. 3), wherein fluid flowing into the cooling duct along an inflow direction at the inlet opening can flow out along an outflow direction at the outlet opening.
However, the difference between HANSON and the claimed invention is that HANSON does not explicitly teach the cooling duct has a first, outer duct wall, which lies in the direction of the inflow direction, and a second, inner duct wall, which lies opposite the first, outer duct wall in a cross- sectional view through the engine component and in a direction of view transverse to the inflow and outflow direction.
	CHEUNG teaches:
Combustor panels have cooling passages (212, Fig. 5) that have a circuitous design (i.e. “C-shaped”) such that the cooling passages have a first, outer duct wall (i.e. the left side of the figure), which lies in the direction of the inflow direction, and a second, inner duct wall (i.e. the right side of the figure), which lies opposite the first, outer duct wall in a cross- sectional view through the engine component and in a direction of view transverse to the inflow and outflow direction.

HANSON, as modified by CHEUNG, further teaches:
The engine component (HANSON, 22) is made by additive manufacturing (HANSON paragraph 0005).
	However, the difference between modified HANSON and the claimed invention is that modified HANSON does not explicitly teach the second, inner duct wall has a recess relative to the first, outer duct wall in a region of the cooling duct situated between the inlet opening and the outlet opening, said recess being of V-shaped design in a cross-sectional view through the cooling duct and in a direction of view along a direction of extent of the cooling duct.
JONES teaches:
A method of forming a cooling passage by additive manufacturing, wherein the cooling passage has a portion (270, Figs. 4 and 6) with an inner duct wall having a recess (276) relative to an outer duct wall said recess being of V-shaped design in a cross-sectional view through the cooling duct and in a direction of view along a direction of extent of the cooling duct.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the modified cooling passage of HANSON by including a V-shaped recess at the inner wall, as taught by JONES, in order to provide a self-supporting top surface for the curved passage and thereby achieve the predictable result of preventing the collapse or miss-shaping of the curvilinear passage during additive manufacturing of the engine component (JONES paragraph 0039).

(M) Regarding Claim 13:

The cooling duct (HANSON 30; CHEUNG 212) can deflect a fluid flowing in at the inlet opening in a deflecting region along its length to the outlet opening in such a way that fluid flows out along the outflow direction at the outlet opening with a direction component which is opposite to a direction component of the inflow direction along which the fluid flows into the cooling duct at the inlet opening (CHEUNG angles theta.sub.1 and theta.sub.2), and
the second, inner duct wall is formed with the recess (JONES, 276, Fig. 6) relative to the first, outer duct wall in the deflecting region of the cooling duct situated between the inlet opening and the outlet opening (JONES Fig. 4), said recess being of V-shaped design in a cross- sectional view through the cooling duct and in a direction of view along a direction of extent of the cooling duct.

(N) Regarding Claim 14:
		HANSON as modified by CHEUNG and JONES further teaches:
The wall portions of the second, inner duct wall, which form the recess to be produced (JONES 276, Fig. 6), are self-supporting during the buildup of the engine component (JONES paragraph 0039).

(O) Regarding Claim 15:
		HANSON as modified by CHEUNG and JONES further teaches:
The second, inner duct wall is situated above the first, outer duct wall in the buildup direction (CHEUNG, 212, Fig. 5 and JONES, 276, Fig. 6) and, during the additive manufacture of the engine component, is therefore fully built up only after the first, outer duct wall, with the result that, during the additive 

(P) Regarding Claim 16:
		HANSON as modified by CHEUNG and JONES further teaches:
A buildup angle is specified which, in a reference plane extending parallel to the buildup direction, is enclosed between a centerline extending transversely to the buildup direction and a wall portion (JONES 272, Fig. 6), to be produced, of the second, inner duct wall, which is intended to form one leg of the V- shaped recess in the cross-sectional view through the cooling duct, and the wall portion to be produced is built up in such a way that the wall portion extends at a buildup angle greater than or equal to 150 to the centerline (JONES paragraph 0039: the self-supporting top surface portion 272 aligned no greater than 45˚ from the build direction).

(Q) Regarding Claim 17:
		HANSON as modified by CHEUNG and JONES further teaches:
The engine component (HANSON 22, Fig. 1) to be produced is a combustion chamber shingle.


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9,498,848 to Garry teaches an additively manufactured combustion chamber wall, wherein the double wall is a single piece such that separate tiles are not necessary. US 10,830,434 to .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745